Exhibit 10.1
 
 
FIRST AMENDMENT TO THE
COACH, INC.
2010 STOCK INCENTIVE PLAN
 
This First Amendment to the Coach, Inc. 2010 Stock Incentive Plan (this
“Amendment”) is adopted as of September 19, 2014 (the “Amendment Date”) by the
Board of Directors (the “Board”) of Coach, Inc. (the “Company”) for the purpose
of amending the Coach, Inc. 2010 Stock Incentive Plan (also known as the Coach,
Inc. 2010 Incentive Award Plan) (as it may be amended from time to time, the
“Plan”).  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Plan.
 
WHEREAS, the Company maintains the Plan as adopted by the Board on September 17,
2010 and approved by the Company’s stockholders on November 3, 2010;
 
WHEREAS, the Company desires to amend Section 14.1 of the Plan, as permitted by
such Section 14.1, to ensure that the voting threshold for stockholder approval
of future Plan amendments that require stockholder approval will be consistent
with the Maryland General Corporation Law, New York Stock Exchange rules, and
the Company’s bylaws; and
 
WHEREAS, this Amendment, together with the Plan, constitutes the entire Plan as
amended to date.
 
NOW, THEREFORE, effective as of the Amendment Date, Section 14.1 of the Plan is
hereby amended and restated in its entirety as follows:
 
“14.1           Amendment, Suspension or Termination of the Plan. Except as
otherwise provided in this Section 14.1, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board or the Committee. However, without approval of the
Company’s stockholders given within twelve (12) months before or after the
action by the Administrator, no action of the Administrator may, except as
provided in Section 14.2, (i) increase the number of shares available under the
Plan (other than adjustments as provided by Section 14.2) or increase the limits
imposed in Section 3.1 or 3.3, (ii) permit the Administrator to grant Options
with an exercise price that is below Fair Market Value on the date of grant,
(iii) permit the Administrator to extend the exercise period for an Option
beyond ten (10) years from the date of grant, (iv) reduce the price per share of
any outstanding Option or Stock Appreciation Right granted under the Plan, or
(v) cancel any Option or Stock Appreciation Right in exchange for cash or
another Award when the Option or Stock Appreciation Right price per share
exceeds the Fair Market Value of the underlying Shares. Except as provided in
Section 14.10, no amendment, suspension or termination of the Plan shall,
without the consent of the Holder, impair any rights or obligations under any
Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Award be
granted under the Plan after the tenth (10th) anniversary of the Effective
Date.”
 
 
* * * * *
 
I hereby certify that the foregoing Amendment was adopted and approved by the
Board of Directors of Coach, Inc. on September 19, 2014.
 
* * * * *
Executed as of this 19th day of September 2014.
 

             
 
 /s/  Todd Kahn      Corporate Secretary                  

 